Order entered August 15, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00284-CV

                TOYOTA MOTOR SALES, U.S.A., INC., ET AL., Appellants

                                                 V.

                     BENJAMIN THOMAS REAVIS, ET AL., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-15296

                                             ORDER
       Before the Court is the August 13, 2019 second request of Vielica Dobbins, Official

Court Reporter for the 134th Judicial District Court, for an extension of time to file the reporter’s

record. We GRANT the request and extend the time to September 9, 2019. We caution Ms.

Dobbins that further extension requests will be disfavored.


                                                       /s/    KEN MOLBERG
                                                              JUSTICE